                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEMARIO M. EASLEY,

               Petitioner,

     v.                                                       Case No. 19-C-1483

DYLON RADTKE,

               Respondent.


                 ORDER DISMISSING PETITION AND DENYING STAY


       On October 10, 2019, Petitioner Demario Easley filed a petition for a writ of habeas corpus

seeking federal relief from his state criminal convictions pursuant to 28 U.S.C. § 2254. In April

of 2015, Easley was convicted of first degree reckless homicide, felony possession of a firearm, and

bail jumping and was sentenced to 63 years—43 years in confinement and 20 years of extended

supervision. Because his conviction arose from a single underlying event, Easley argues that the

state trial court wrongly imposed consecutive, rather than concurrent, sentences on him.

       Easley’s motion for postconviction relief was filed on August 31, 2017, and denied by the

Milwaukee County Circuit Court without a hearing on October 25, 2017. Easley asserted that the

trial court improperly sentenced him to three consecutive sentences. Easley appealed to the

Wisconsin Court of Appeals, which affirmed the trial court’s decision on April 19, 2018, in an

unpublished decision. The Wisconsin Supreme Court denied Easley’s petition for review on July

10, 2018. State v. Easley, 2018 WI 92, 383 Wis. 2d 625, 918 N.W.2d 432.
       Easley’s petition before this court asserts a second ground for relief, one he has not yet raised

in the state courts. In addition to his claim that the trial court improperly sentenced him to

consecutive sentences, Easley raises a new claim of ineffective assistance of counsel under the Sixth

Amendment: he asserts that his trial counsel failed to secure and elicit exculpatory testimony from

Deron Berry-Williams, who would have testified to Easley’s innocence. Easley claims that he

repeatedly shared this exculpatory evidence with his appellate counsel, but counsel did not raise this

issue on appeal. In sum, Easley asks the court to grant a stay and abeyance to allow him to return

to the state courts and exhaust his new claim that his Sixth Amendment rights were violated.

       Federal courts are required to give the cases seeking relief under § 2254 prompt initial

consideration pursuant to Rule 4 of the Rules Governing § 2254 Cases, which reads:

       If it plainly appears from the face of the petition and any attached exhibits that the
       petitioner is not entitled to relief in the district court, the judge must dismiss the
       petition and direct the clerk to notify the petitioner. If the petition is not dismissed,
       the judge must order the respondent to file an answer, motion, or other response
       within a fixed time . . . .

Rule 4, Rules Governing § 2254 Cases.

       It should also be noted that federal relief under § 2254 is not simply another appeal as of

right. The authority of federal courts to review state court convictions is limited to persons who are

“in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a). Moreover, federal review under § 2254 is available only on claims for which the

petitioner has already exhausted his state court remedies and, as to such claims, is extremely narrow.

A federal court may not grant relief to a state prisoner under § 2254 on any claim that was

adjudicated on the merits in state court proceedings unless the adjudication of the claim (1) resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established


                                                 -2-
Federal law, as determined by the United States Supreme Court; or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding. 28 U.S.C. § 2254(d). Thus, in order to state a claim for relief under § 2254,

a petitioner must allege facts that would support a finding that the state court decision adjudicating

his claims meets one of these two requirements.

       Finally, I note that federal “[h]abeas corpus petitions must meet heightened pleading

requirements . . . .” McFarland v. Scott, 512 U.S. 849, 856 (1994) (citing 28 U.S.C. § 2254 Rule

2(c)). The petition must “specify all the grounds for relief available to the petitioner,” and “state

the facts supporting each ground.” 28 U.S.C. § 2254, Rule 2(c); see also Borden v. Allen, 646 F.3d

785, 810 (11th Cir. 2011) (“The § 2254 Rules and the § 2255 Rules mandate ‘fact pleading’ as

opposed to ‘notice pleading,’ as authorized under Federal Rule of Civil Procedure 8(a).”). The

reason for the heightened pleading requirement in habeas cases, as the Eleventh Circuit noted in

Borden, is obvious:

       Unlike a plaintiff pleading a case under Rule 8(a), the habeas petitioner ordinarily
       possesses, or has access to, the evidence necessary to establish the facts supporting
       his collateral claim; he necessarily became aware of them during the course of the
       criminal prosecution or sometime afterwards. The evidence supporting a claim
       brought under the doctrine set forth in Brady v. Maryland, 373 U.S. 83, 83 S.Ct.
       1194, 10 L.Ed.2d 215 (1963), for example, may not be available until the
       prosecution has run its course. The evidence supporting an ineffective assistance of
       counsel claim is available following the conviction, if not before. Whatever the
       claim, though, the petitioner is, or should be, aware of the evidence to support the
       claim before bringing his petition.

Id. at 810. Were the rule otherwise, federal habeas would be transformed into an appeal as of right

and “a vehicle for a so-called fishing expedition via discovery, an effort to find evidence to support

a claim.” Id. at 810 n.31.



                                                -3-
        Given the fact that a person seeking relief under § 2254 has already raised in state court the

same claim or claims for which he now seeks federal review and exhausted each level of review

available in the state system, it should not be overly burdensome for the petitioner to describe those

same claims with sufficient specificity to allow the federal court tasked with the job of screening his

petition to determine whether a claim cognizable under § 2254 has been stated. This is not too much

to expect of a petitioner before the State is ordered to undertake the task of filing an answer to the

petition, including copies of all or almost all of the pleadings, hearing transcripts, and briefs filed

in what is often a lengthy state court proceeding. Generally, the petitioner’s task is made

significantly less difficult by attaching a copy of the state court decision or decisions that rejected

the petitioner’s claims, as the prescribed form petition that can be found at the Eastern District of

Wisconsin website requires.

        I will begin by addressing Easley’s first ground for relief, before considering whether a stay

should be granted for Easley to exhaust his unexhausted claim. In doing so, I note at the outset that

Easley has failed to comply with the instructions on the form the district provides for § 2254

petitions. Part II of the form asks the petitioner whether he appealed from the judgment of

conviction. Dkt. No. 1 at 5. If the answer is “yes,” the petitioner is instructed to “attach the

decision(s) that resolved your appeal and answer the following questions.” Easley failed to attach

a copy of the decision by the Wisconsin Court of Appeals denying his motion for postconviction

relief and affirming his conviction. Because Rule 4 requires the court to dismiss the petition “[i]f

it plainly appears from the face of the petition and any attached exhibits that the petitioner is not

entitled to relief in the district court,” his failure to provide a copy of the state court decision renders

it defective. This defect can be cured, however, since the state court decision, as noted above, can


                                                   -4-
be found at the public domain cite and I am able to consider it in making the determination required

by Rule 4.

        Applying the standards for § 2254 relief here, I find from my review of Easley’s petition and

the decision of the Wisconsin Court of Appeals affirming the trial court’s denial of his

postconviction motion that Easley is not entitled to federal relief on the claim asserted because it

challenges his sentencing under Wisconsin law. In other words, federal habeas relief is not granted

for a claim that a state law has been violated. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990)

(“federal habeas corpus relief does not lie for errors of state law”); Miller v. Zatecky, 820 F.3d 275,

277 (7th Cir. 2016) (“A federal court cannot disagree with a state court’s resolution of an issue of

state law.”).

        The unpublished Wisconsin Court of Appeals opinion that Easley contests, available on the

Wisconsin Court of Appeals docket at 2017AP2144-CR, clearly shows that Easley is contesting state

law. The appeals court reviewed state law relevant to Easley’s sentencing, including Wis. Stat.

§ 973.15(2)(a), which provides that “the court may impose as many sentences as there are

convictions and may provide that any such sentence be concurrent with or consecutive to any other

sentence imposed at the same time or previously.” Because Easley is claiming that the state court

made an error of state law in imposing his sentence, his claim is not cognizable in this federal habeas

proceeding.

        Having found that Easley’s first ground for relief does not merit federal habeas relief, I now

address his second, unexhausted claim. Before a prisoner may bring a federal habeas petition

challenging his state conviction, he must raise and exhaust all of his constitutional claims to each

appropriate state court. See Perruquet v. Briley, 390 F.3d 505, 513 (7th Cir. 2004) (requiring


                                                 -5-
constitutional claims to be brought to each appropriate state court). A federal court may not

adjudicate mixed claims habeas petitions, or petitions with both exhausted and unexhausted claims.

Rose v. Lundy, 455 U.S. 509 (1982). Thus, when a prisoner submits a mixed claims habeas petition,

he has three options: (1) he may abandon his unexhausted claims and proceed only on his exhausted

claims; (2) he may move to dismiss the petition without prejudice; or (3) he may move the court to

stay and hold his petition in abeyance until he has the opportunity to exhaust his state court remedies.

See Rhines v. Weber, 544 U.S. 269 (2005).

        As Easley has filed a petition with both exhausted and unexhausted claims, the court must

address whether a stay should be granted. In Rhines v. Weber, the Supreme Court cautioned that

because a stay of proceedings under § 2254 may undermine the twin goals of encouraging finality

of state court convictions and streamlining federal habeas proceedings by decreasing the petitioner’s

incentive to exhaust all of his state court remedies before filing his federal petition, stays should be

granted in only limited situations. Id. at 276–77. Thus, in order to obtain a stay and abeyance of a

previously filed petition for relief under § 2254, the petitioner must show “good cause for his failure

to exhaust, [that] his unexhausted claims are potentially meritorious, and [that] there is no indication

that the petitioner engaged in intentionally dilatory tactics.”        Id. at 278; see also Pace v.

DiGuglielmo, 544 U.S. 408, 416–17 (2005).

        Easley’s petition does not establish that his unexhausted claim is potentially meritorious.

Instead, it contains conclusory allegations about a witness with exculpatory testimony who

previously provided a notarized affidavit that attested to Easley’s innocence. However, no additional

details as to the content of the affidavit or the exculpatory evidence are provided in the petition. The

court cannot determine whether this claim is potentially meritorious without details about the claim


                                                 -6-
itself. Easley also alleges that his appellate counsel did not raise this issue on appeal, but the court

cannot fully assess whether failure to pursue this potentially exculpatory evidence was prejudicial

without information about the evidence itself. Easley has thus failed to make the kind of showing

Rhines requires in order to merit an indefinite stay of his federal proceedings so he can return to state

court.

         Easley has also failed to show good cause for his failure to exhaust his unexhausted claim

in state court before filing in federal court. Even now, it appears he has yet to file his motion seeking

postconviction relief in state court on his ineffective assistance of counsel claim. Once a motion is

properly filed in state court, the one-year limitation under § 2254 is tolled, making a motion to stay

the federal proceeding unnecessary. The fact that he has yet to file in state court only delays his case

further, which under Rhines amounts to a further reason to deny his request for a stay.

         Easley’s request for a stay will therefore be denied. Easley has failed to state a ground for

relief and his petition will therefore be dismissed. The dismissal, however, will be without

prejudice. The court will grant Easley leave to amend his petition to cure its defects and supplement

his motion for a stay regarding his unexhausted claim. He must provide more than conclusory

statements supporting his claim of ineffective assistance of counsel to show that it might be

meritorious and explain why he still has not even begun to exhaust his state court remedies. As

Easley claims that the notarized affidavit from Berry-Williams was previously provided to him, he

should be able to describe its contents or supply the court with a copy. Further, if he wishes to

proceed on a Sixth Amendment ineffectiveness of counsel claim, he should explain why his previous

counsel should have pursued this exculpatory evidence and how the testimony would show his

innocence. He should also explain why he has yet to begin exhausting his state court remedies

concerning his Sixth Amendment claim. If Easley believes he can cure the defects in his petition

                                                  -7-
set forth herein, he may file an amended petition on or before within forty-five (45) days of this

order. If he fails to do so, a judgment will be entered dismissing the action with prejudice at that

time.

        IT IS THEREFORE ORDERED that Easley’s petition for writ of habeas corpus (Dkt. No.

1) is DISMISSED and Easley’s request for a stay is DENIED. Easley is directed to file an amended

petition within forty-five (45) days of the date of this order that cures the defects identified herein

and sets forth the specific grounds for relief together with specific allegations of the facts supporting

those grounds. Failure to timely file an amended petition will result in the dismissal of this action

with prejudice.

        IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, the plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the Court. The Prisoner E-Filing Program is in effect at Columbia Correctional

Institution, Dodge Correctional Institution, Green Bay Correctional Institution, Oshkosh Correctional

Institution, Waupun Correctional Institution, and Wisconsin Secure Program Facility. If the plaintiff

is no longer incarcerated at a Prisoner E-Filing Program institution, he will be required to submit all

correspondence and legal material to:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will only

delay the processing of the matter.



                                                  -8-
       Because Petitioner’s filings will be electronically scanned and entered on the docket upon

receipt by the clerk, Petitioner need not mail to counsel for the respondent copies of documents sent

to the Court.

       SO ORDERED at Green Bay, Wisconsin this 25th             day of November, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, U.S. District Judge
                                              United States District Court




                                                -9-
